NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                       No. 13-3631
                                       ___________

                                     MARIO GAUSE,

                                                    Appellant

                                             v.

     COURT OF COMMON PLEAS; DISTRICT ATTORNEY PHILADELPHIA;
                 PUBLIC DEFENDER ASSOCIATION

                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 2-13-cv-04382)
                    District Judge: Honorable Eduardo C. Robreno
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 1, 2014
            Before: CHAGARES, GARTH and SLOVITER, Circuit Judges

                                    (Filed: July 7, 2014)
                                        ___________

                                        OPINION
                                       ___________

PER CURIAM

      Mario Gause appeals pro se from the District Court’s order dismissing his civil

rights complaint. We will affirm.

                                             I.
       In 1993, the Philadelphia County Court of Common Pleas convicted Mario Gause

of rape and related charges. He received a sentence of 9 to 18 years’ imprisonment and

unsuccessfully pursued a direct appeal, state post-conviction relief, and federal habeas

corpus relief. He was released from incarceration in February 2012.

       In July 2013, Gause filed a complaint in the District Court for the Eastern District

of Pennsylvania in which he named the Court of Common Pleas, District Attorney of

Philadelphia, and Public Defender Association as defendants. He claimed that the Court

of Common Pleas judge was biased against him during his criminal trial, that his trial and

appellate attorneys were ineffective, and that the prosecutor knowingly relied on false

testimony. He alleged that he has consequently suffered cruel and unusual punishment

and continuous injury for over 21 years, in violation of the 5th, 6th, 8th, and 14th

Amendments.

       The District Judge reviewed the complaint and determined that the allegations

made therein were substantially similar to allegations that Gause had raised in a separate

civil suit, which was docketed at D.C. Civ. No. 2:12-cv-01961 and was still pending at

the time. Accordingly, after granting Gause in forma pauperis status, the District Court

summarily closed the case. Gause appeals.

                                             II.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary

review over the District Court’s dismissal of Gause’s complaint. See Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999). A district court must sua sponte dismiss


                                             2
a complaint that is filed in forma pauperis if it determines that the action is frivolous,

malicious, fails to state a claim, or seeks damages against a defendant who is immune

from such relief. 28 U.S.C. § 1915(e)(2)(B).

       At the time that Gause filed his complaint, he had already filed a separate civil

rights action in D.C. Civ. No. 2:12-cv-01961 alleging that, during his 1993 trial for rape:

(1) Judge Ricardo Jackson, of the Court of Common Pleas, was biased against him; (2)

William Stewart and Salvatore Adamo, his trial and appellate attorneys, respectively,

were ineffective; (3) Robin Schwartz, of the Philadelphia District Attorney’s office,

knowingly relied on false testimony; (4) Falon Haile, the victim, provided false testimony

and defamed him; and (5) Michael Wenerowicz, Tom Rowlands, Gerald Galinski, Bob

Durison, and Christopher Thomas, employees of the Pennsylvania Department of

Corrections, detained him in prison beyond his term of incarceration. In that complaint,

he claimed violations of his 5th, 6th, 8th, and 14th Amendment rights, and he sought

equitable relief and monetary damages.1 The instant action stems from the same alleged

harm caused by four of the defendants named in D.C. Civ. No. 2:12-cv-01961, does not

identify any different defendants or harms, and was filed in the District Court while D.C.

Civ. No. 2:12-cv-01961 was still pending. The District Court therefore properly

dismissed Gause’s complaint as repetitive. See, e.g., Pittman v. Moore, 980 F.2d 994,

994-95 (5th Cir. 1993) (holding that a district court may dismiss duplicative complaints

under § 1915(e)); Aziz v. Burrows, 976 F.2d 1158, 1158-59 (8th Cir. 1992) (same).

1
 The District Court went on to summarily dismiss Gause’s complaint in D.C. Civ. No.
2:12-cv-01961, and we affirmed in Gause v. Haile, C.A. No. 13-3628 (judgment entered
Mar. 21, 2014).
                                          3
Accordingly, we will affirm the District Court’s order dismissing Gause’s civil rights

complaint.




                                            4